Citation Nr: 1630613	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  12-27 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a total disability rating based in individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1963 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Boston, Massachusetts, RO has jurisdiction of the current appeal.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  

During this appeal, in correspondence dated July 1, 2016 (received at the Board July 13, 2016), the Veteran requested advancement of the case on the Board's docket due to age.  Upon reviewing the request, the Board finds that the Veteran does not meet the advanced age criteria (age 75); therefore, the motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7017(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015), must be denied.


REMAND

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a) (2015). 

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2015). 

The Veteran contends that a TDIU is warranted because he is unemployable due to service-connected disabilities.  See, e.g., February 2010 VA Form 21-4138; February 2013 Veteran statement.  

The claim for a TDIU was received on January 27, 2010.  The Veteran is service connected for bilateral pes plans (rated as 10 percent disabling from December 11, 1985 to June 30, 2015, and 50 percent disabling from June 30, 2015), bilateral hearing loss (rated as noncompensable (0 percent) from October 15, 2014), tinnitus (rated as 10 percent disabling from October 15, 2014), left buttock postoperative fibroma (rated as noncompensable from May 10, 1982), and residuals of frostbite of the right great toe (rated as noncompensable from December 11, 1985) 

There is evidence that tends to show that the service-connected disabilities may have rendered the Veteran unemployable.  A December 2010 VA Form 21-4192, which was completed by the Veteran's former employer, indicates that the Veteran was employed as a security guard from July 2007 to June 2009, and was required to walk as part his job, as well as be on his feet for eight hours per day.  The Veteran's former employer indicated that, because of Veteran's foot problems, he could not perform his required job duties as a security guard and was terminated.  The Veteran's former employer reported that the Veteran was a good employee but was terminated because of foot problems that impacted his ability to stand for eight hours per day.  The June 2015 VA examiner noted that the service-connected bilateral pes planus impacts the Veteran's ability to work.  The June 2015 VA examination report reflects that the Veteran reported that he was a security officer and that he stopped working because of the service-connected pes planus.  The Veteran also stated that he was unable to tolerate work requiring prolonged standing and walking.

Based upon the foregoing, the Board finds evidence to suggest that the Veteran may be unemployable due to the service-connected disabilities; however, the combined rating percentage requirement of 38 C.F.R. § 4.16(a) is not met.  Accordingly, the issue of entitlement to a TDIU should be remanded for referral to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU eligibility in accordance with 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1. Refer the case to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of entitlement to a TDIU under 38 C.F.R. § 4.16(b).

2. After the requested adjudication has been completed, the issue of entitlement to a TDIU should be readjudicated.  If the benefit sought is not granted, the Veteran and representative should be furnished a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	

_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

